NO. 07-07-0006-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                FEBRUARY 14, 2008
                          ______________________________

                          In the Interest of B.P.H. AND T.M.H.,
                                       Minor Children
                        _________________________________

           FROM THE 222ND DISTRICT COURT OF DEAF SMITH COUNTY;

                NO. DR-05C-045-A; HON. ROLAND SAUL, PRESIDING
                       _______________________________

                                Memorandum Opinion
                          _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Joe Pat Hare (Hare) appeals from an enforcement order requiring him to pay back

child support and holding him in contempt. Via two issues, he contends that the divorce

decree was not enforceable because he did not sign it and that the child support order was

vague as it failed to state a date on which support payments were to begin. We affirm.

                                       Background

       Hare’s wife, Kristi, filed for divorce and appeared at a hearing to finalize same on

May 20, 2005. Though Hare was personally served with the divorce petition, he neither

filed an answer nor attended the May 20th proceeding. At the latter, Kristi informed the trial

court that she and Hare met and that Hare had agreed to pay child support in the amount

of $550 a month. So too did she testify that $550 was approximately 25% of his net
monthly income. Thereafter, the trial court executed a judgment granting the divorce and

ordering Hare to pay child support of $550 “. . . on [the] 20th [of] each month, and a

payment of $550.00 shall be due and payable on the 20th day of EACH MONTH of each

year thereafter . . . .” Despite the order, Hare paid none. Nor did he perfect a direct appeal

from the decree.

                               Issue One - Divorce Decree is Void

        In his first issue, Hare contends that the underlying divorce decree was void

because he had failed to sign it as required by Texas Rule of Civil Procedure 11.1 We

overrule the issue.

        As all know, Rule 11 addresses the enforceablility of an agreement “touching any

suit.” TEX . R. CIV. P. 11. The agreement must be either 1) in writing, signed by the parties,

and filed of record or 2) made in open court and entered of record. Id. While the record

contains no writing signed by Hare illustrating his consent to pay $550 per month in child

support, the trial court was informed by Kristi, in open court, that Hare agreed to the

obligation. The representation was then transcribed into the record, and the trial court

incorporated the obligation into its judgment. So too did it state in the judgment that the

parties had agreed to the terms of the decree. More importantly, Hare has yet to contend

that his ex-wife misrepresented the substance of the agreement to the trial court or that he

made no such promise. Given this, we conclude that the terms of Rule 11 were satisfied.




        1
           Rule 11 specifies the conditions which m ust be m et before an agreem ent touching upon any pending
suit will be enforced. One such condition is that requiring the litigants to sign the agreem ent.

                                                      2
                           Issue Two - Child Support Void

      In his second issue, Hare contends that the provisions of the divorce decree

obligating him to pay child support were void for vagueness since they failed to specify a

date upon which child support was to begin. We overrule the issue.

      As previously mentioned, the divorce decree ordered Hare to pay “child support of

$550.00 per month, with the first payment being due and payable on [the] 20th of each

month, and a like payment being due and payable on the same day of each month

thereafter. . . .” Furthermore, the court signed the decree on May 20, 2005. Affording

these terms their plain meaning, see Shanks v. Treadway, 110 S.W.3d 444, 447 (Tex.

2003) (stating that the words in a decree are to be afforded their plain language), we see

that the trial court directed Hare to pay monthly support on the 20th of each month. Since

the decree became effective when signed by the trial court on May 20, 2005, see In re

R.A.H., 117 S.W.3d 60, 63 (Tex. App.–Eastland 2003), rev’d on other grounds, 130
S.W.3d 68 (Tex. 2004) (holding that a judgment becomes effective on the day executed),

Hare’s obligation accrued at least by June 20, 2005, and that was the date from which the

trial court calculated the arrearage due Kristi. So, we find no vagueness in the decree.

      Accordingly, we affirm the judgment of the trial court.



                                                Per Curiam




                                            3